Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, CPP1-24 (cyclo(AspDecyrRrRQ) and protein (as the cargo) in the reply filed on 2/4/2022 is acknowledged. It is noted that Applicant elected a genus of cargo (i.e. a protein). If Applicant will amend the claims to recite different species encompassed by the genus “protein”, one specific protein must be elected (e.g. SEQ ID NO: 1), as discussed in the Election/Restriction requirement mailed on 8/6/2021. 
Applicants elected species was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to the Markush group/independent claim, and a reference was discovered that anticipated it. As a result, claims 62, 93-95, 97-98, 100-104 and 109 have been examined and claims 96, 99 and 105-108 and 110-111 are withdrawn from consideration.  While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Status of the Claims
Claims 62 and 93-111 are pending in this application.
Claims 96, 99 and 105-108 and 110-111 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 62, 93-95, 97-98, 100-104 and 109 are presently under consideration as being drawn to the elected species/invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 103 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 103 recites “The complex of claim 101, wherein:…….(e) is not arginine”. It is unclear what “is not arginine” refers to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 62, 93-95, 97-98, 100-102, 104 and 109 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kemper et al. (US 2016/0271216).
With respect to claims 62 and 94-95, Kemper et al. teach the cell penetrating peptide (CPP) RKKRRARRR (SEQ ID NO: 8), wherein the peptide is cyclic (Table 2, para [0129]).
Kemper et al. further teach a complex comprising the CPP and a cargo (para 0124]).
With respect to claim 93, Kemper et al. teach that the cargo is a protein (para [0124]).
With respect to claim 97, the CPP of Kemper et al. comprises one arginine adjacent to one amino acid having a hydrophobic side chain (i.e. alanine).
 With respect to claim 98, the side chain of alanine is an alkyl (i.e. CH3).
With respect to claim 100, the CPP of Kemper et al. comprises instantly claimed formula AAH1-R-R-R wherein AAH1 is alanine.
With respect to claim 101, the CPP of Kemper et al. comprises instantly claimed formula III-B wherein m is 4; the 1st and 4th AAu are R; the 2nd and 3rd AAu are K; AAX is R; AAH1 is A, AAZ is R; and n=1.    
With respect to claims 102 and 104, the CPP of Kemper et al. consists of amino acids in the L-form. Thus, they have the same chirality.
With respect to claim 109, Kemper et al. teach a method comprising contacting a cell with the complex, wherein the cargo is a C5L2 activator (claims 49-50; para [0124]), and further teach that the C5L2 activator is an enzyme (claim 56), wherein the enzyme is a carboxypeptidase (para [0026]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 62, 94-95, 97-98, 100-102 and 104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10626147. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same complex.
With respect to claims 62, 94-95, 97-98, 100-102 and 104, ‘147 teaches a complex comprising a cyclic peptide (which overlaps with instantly claimed formulas I-A to I-F and III-A to III-L) and a cargo (claims 1-10).

Claims 62, 94-95, 97-98, 100-102 and 104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10815276. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same complex.
With respect to claims 62, 94-95, 97-98, 100-102 and 104, ‘276 teaches a complex comprising a cyclic peptide (which overlaps with instantly claimed formulas I-A to I-F and III-A to III-L) and a cargo (claims 1-30).

Claims 62, 93-95, 97-98, 100-102, 104 and 109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 11225506. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same complex.
With respect to claims 62, 94-95, 97-98, 100-102 and 104, ‘506 teaches a complex comprising a cyclic peptide (which overlaps with instantly claimed formulas I-A to I-F and III-A to III-L) and a cargo (claims 1-18).
	With respect to claim 93, ‘506 teaches the cargo moiety comprises a therapeutic protein (claim 14).
With respect to claim 109, ‘506 teaches the therapeutic protein comprises an enzyme (claim 15).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 62, 94-95, 97-98, 100-102 and 104 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 68, 86, 90 and 92-106 of copending Application No.16/462922. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same complex.
With respect to claims 62, 94-95, 97-98, 100-102 and 104, ‘922 teaches a complex comprising a cyclic peptide (which overlaps with instantly claimed formulas I-A to I-F and III-A to III-L) and a cargo (claims 68 and 95).

	
Claims 62, 93-95, 97-98, 100-102 and 104 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 14-17, 22-24, 27, 29-34 and 37-42 of copending Application No.16/965718. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same complex.
With respect to claims 62, 94-95, 97-98, 100-102 and 104, ‘718 teaches a complex comprising a cyclic peptide (which overlaps with instantly claimed formulas I-A to I-F and III-A to III-L) and a cargo (i.e. CNBM) (claims 12, 14-17, 22-24, 27, 29-34 and 37-40).
With respect to claim 93, please note that CNBM is a protein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 62, 93-95, 97-98, 100-102 and 104 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-12, 14, 17-18, 20, 25, 58, 95-96 and 99-100 of copending Application No.17/257224. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same complex.
With respect to claims 62, 94-95, 97-98, 100-102 and 104, ‘224 teaches a complex comprising a cyclic peptide (which overlaps with instantly claimed formulas I-A 
With respect to claim 93, ‘224 teaches the complex further comprises a nucleic acid sequence (claims 1 and 95).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 62, 93-95, 97-98, 100-102, 104 and 109 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.17/495238. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same complex.
With respect to claims 62, 94-95, 97-98, 100-102 and 104, ‘238 teaches a complex comprising a cyclic peptide (which overlaps with instantly claimed formulas I-A to I-F and III-A to III-L) and thymidine phosphorylase (i.e. a cargo) (claims 1-2 and 8-9).
With respect to claim 93, please note that thymidine phosphorylase is a protein.
With respect to claim 109, please note that thymidine phosphorylase is an enzyme.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 62, 93-95, 97-98, 100-102, 104 and 109 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-40 of copending Application No.17/530664. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same complex.
With respect to claims 62, 94-95, 97-98, 100-102 and 104, ‘664 teaches a complex comprising a cyclic peptide (which overlaps with instantly claimed formulas I-A to I-F and III-A to III-L) and a cargo (claims 22, 27 and 29).
With respect to claim 93, ‘664 teaches that the cargo is a nucleic acid, and enzyme or antibody (claims 30-31).
With respect to claim 109, ‘664 teaches administering the complex, wherein the cargo is a therapeutic protein (claim 38).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658